DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tadakuma et. al (US 20210122063 A1) in view of Nikhil et. al (US 20200055197 A1).
Regarding Claim 1, Tadakuma teaches:
A bag-shaped actuator system (Suction gripper 14, 19, 20) comprising: a bag-shaped actuator including an airtight bag member made of a film material having a flexibility (See at least Paragraph 24, “Except in a portion connected with port 4, grasping part 2 is air-tightly sealed, and is filled with powder and air. Bag parts 2a and 2b have flexibility, and can flexibly conform to the shape of a workpiece” and Figure 3), and flowable particulates filled in the bag member (See at Paragraph 24, “Except in a portion connected with port 4, grasping part 2 is air-tightly sealed, and is filled with powder and air”, Paragraph 40, “Bag parts 2a and 2b are filled with powder 8 and air”, Paragraph 73, “In Embodiments 1 to 3, bag parts 2a, 2b, 2d, 2e and 2f may be filled with particles instead of powder 8, or may be filled with powder 8 and particles”, and Figure 3); a bag-member communication pipe configured to communicate with an inside of the bag member of the bag-shaped actuator (See at least Paragraph 28, “Connecting member 5 connects between port 4 and hardening unit 3, and is, in this example, a pipe in which fluid can pass. Note that connecting member 5 may serve also as port 4” and Figure 3); a low air pressure source having an air pressure lower than external air (See at least Paragraph 30, “In such a state, suction gripper 14 depressurizes the interior of bag parts 2a and 2b using hardening unit 3 to grasp workpiece 6”); a high air pressure source having an air pressure higher than the external air (See at least Paragraph 30, “While suction gripper 14 releases the grasp of workpiece 6 by opening the interior of bag parts 2a and 2b to the atmosphere in this example, this is not limitative, and the grasp may be released by pressurizing the interior of bag parts 2a and 2b”); 
and an 
external air … source (See at least Paragraph 30, “In addition, suction gripper 14 opens the interior of bag parts 2a and 2b to the atmosphere to release the grasp of workpiece 6”, and Paragraph 51, “In addition, hardening unit 3 resets the interior of bag parts 2a and 2b to atmosphere pressure to thereby soften bag parts 2a and 2b”).
Tadakuma does not explicitly teach, but Nikhil teaches:
a low-air-pressure-source communication pipe configured to communicate with a low air pressure source (See at least Tube 136, and Figure 9)
and
a high-air-pressure-source communication pipe configured to communicate with a high air pressure source
(See at least Tube 136, and Figure 9)
and
a switching mechanism configured to perform switching between communication destinations of the bag member of the bag-shaped actuator such that the inside of the bag member communicates with any of the external air, the low-air-pressure-source communication pipe, and the high-air-pressure-source communication pipe via the bag-member communication pipe (See at least Paragraph 51, “FIG. 9 depicts one embodiment of a pressure system 130 for controlling fingers 100 of a gripper 200. As shown in FIG. 9, the pressure system includes an air compressor 144, or other appropriate pressure source, coupled to a directional control valve (DCV) 142. The DCV controls flow of pressurized gas between a regulator 138 and a Venturi 140. The regulator and Venturi are connected to the fingers 100 through a tube or other suitable fluid connector 136. The tube, or tubes, may connect to flexible membranes of the fingers so that a cavity at least partially defined by each of the flexible membranes is brought into selective fluid communication with the regulator or Venturi. According to the embodiment shown in FIG. 9, the regulator may function as a positive pressure source by supplying high pressure gas from the air compressor when the DCV selectively connects to the regulator. The regulator may be used to modify the pressure output to the fingers so that the gripping characteristics may be controlled and the shape of the flexible membranes is maintained. The Venturi functions as a negative pressure source which uses the high pressure gas from the air compressor to apply a negative pressure to the fingers as the high pressure gas flows through the Venturi. Accordingly, the DCV may be used to switch between positive and negative pressure applied to the fingers to move the flexible membrane to an extended state and retracted state, respectively”, Paragraph 53, “In some embodiments, the Venturi 140 may be replaced by a release valve which allows pressure to vent from a flexible membrane of the fingers 100”, and Paragraph 31, “In yet another embodiment, a gripper may include a directional control valve which may provide selective communication between the flexible membrane cavity and any desired pressure source and/or outlet to control a pressure applied to the membrane”. Note that an external air source, a positive air pressure source, and a negative air pressure source have been taught as a desired pressure source, and therefore a directional control valve which might switch between any of these three sources is taught even if not directly illustrated); and a switching controlling portion configured to control the switching between the communication destinations by the switching mechanism (See at least Paragraph 52, “The pressure system 130 also includes a controller 146 which may correspond to one or more processors including associated non-transitory computer readable medium including instructions that when executed by the one or more processors control the systems and components as described herein. For example, the controller may control motion of the gripper 200, and inflation of the fingers 100. Additionally, the controller controls operation of the regulator 138, the Venturi 140, the DCV 142, and the air compressor 144. The controller may additionally control other components not depicted in FIG. 9. For example, the controller 146 may control the motion of an a robotic arm to which the gripper may be attached. In some embodiments, a single controller may control multiple components. In other embodiments, a pressure system may include multiple controllers, each of which may be associated with one or more components of the pressure system”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the switching mechanism of Nikhil to switch between the pressure sources of Tadakuma to actuate the bag-shaped actuator system. 
Regarding Claim 2, Tadakuma teaches:
A gripping device comprising: a gripping mechanism including a plurality of gripping members (See at least Paragraph 54, FIG. 5 is a schematic side view of another example of the grasping system of Embodiment 1. In this example, the above-described suction gripper 14 is provided at each of two fingertip parts 16 of two-finger gripper 15”), the gripping mechanism being configured to grip a workpiece by moving at least any of the gripping members (See at least Paragraph 55, “Two-finger gripper 15 drives joint parts 18 to sandwich workpiece 6 between fingertip parts 16, and deforms bag part 2b of grasping part 2 of each suction gripper 14 such that bag part 2b conforms to the shape of workpiece 6, while expanding bag part 2a in accordance with the deformation”); and at least one bag-shaped actuator system according to claim 1 (See at least Paragraph 54, “In this example, the above-described suction gripper 14 is provided at each of two fingertip parts 16 of two-finger gripper 15”. See Rejection of Claim 1 above which teaches the bag-shaped actuator itself by a combination of Tadakuma and Nikhil), wherein: the gripping members include respective abutment gripping portions configured to grip the workpiece by abutting with the workpiece (See at least Paragraph 55, “Two-finger gripper 15 drives joint parts 18 to sandwich workpiece 6 between fingertip parts 16, and deforms bag part 2b of grasping part 2 of each suction gripper 14 such that bag part 2b conforms to the shape of workpiece 6, while expanding bag part 2a in accordance with the deformation”); and at least any of the abutment gripping portions is constituted by the bag-shaped actuator in the bag-shaped actuator system (See at least Paragraph 54, “In this example, the above-described suction gripper 14 is provided at each of two fingertip parts 16 of two-finger gripper 15”).
Regarding Claim 3, the combination of Tadakuma and Nikhil teaches:
The gripping device according to claim 2
Tadakuma further teaches:
wherein: the number of bag-shaped actuator systems provided in the gripping device is equal to or more than the number of gripping members (See at least Figure 5); and the abutment gripping portions of the gripping members are constituted by respective bag-shaped actuators of the bag-shaped actuator systems (See at least Paragraph 54, “FIG. 5 is a schematic side view of another example of the grasping system of Embodiment 1. In this example, the above-described suction gripper 14 is provided at each of two fingertip parts 16 of two-finger gripper 15”).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tadakuma in view of Nikhil, and further in view of Olivier et. al (US- 20200206948-A1).
Regarding Claim 4, Tadakuma teaches:
A gripping device comprising: a gripping mechanism including a plurality of gripping members (See at least Paragraph 54, FIG. 5 is a schematic side view of another example of the grasping system of Embodiment 1. In this example, the above-described suction gripper 14 is provided at each of two fingertip parts 16 of two-finger gripper 15”), the gripping mechanism being configured to grip a workpiece by moving at least any of the gripping members (See at least Paragraph 55, “Two-finger gripper 15 drives joint parts 18 to sandwich workpiece 6 between fingertip parts 16, and deforms bag part 2b of grasping part 2 of each suction gripper 14 such that bag part 2b conforms to the shape of workpiece 6, while expanding bag part 2a in accordance with the deformation”); and a plurality of bag-shaped actuator systems according to claim 1 (See at least Paragraph 54, “In this example, the above-described suction gripper 14 is provided at each of two fingertip parts 16 of two-finger gripper 15”. See Rejection of Claim 1 above which teaches the bag-shaped actuator itself by a combination of Tadakuma and Nikhil), wherein: the gripping members include respective abutment gripping portions configured to grip the workpiece by abutting with the workpiece (See at least Paragraph 55, “Two-finger gripper 15 drives joint parts 18 to sandwich workpiece 6 between fingertip parts 16, and deforms bag part 2b of grasping part 2 of each suction gripper 14 such that bag part 2b conforms to the shape of workpiece 6, while expanding bag part 2a in accordance with the deformation”); 
Tadakuma does not explicitly teach, but Olivier teaches:
and at least any of the gripping members is configured such that the abutment gripping portion and a base-end-side abutment portion are constituted by respective bag-shaped actuators of the bag-shaped actuator systems (See at least Paragraph 33, “In one aspect, a separate and distinct jamming conformal area or pad 24 can be disposed on each component, or finger 12, thumb 16 and palm 20, of the end-effector 8. For example, a palm pad 46 can be disposed on the palm 20, a thumb pad 48 can be disposed on the thumb 16, and finger pads 50 can be disposed on the fingers 12. In another aspect, separate and discrete jamming conformal areas or pads 24 can be disposed on each segment 38 of the finger 13 and the thumb 16. For example, a proximal pad 24a can be disposed on the proximal segment 38a, an intermediate pad 24c can be disposed on the intermediate segment 38c, and a distal pad 24b can be disposed on the distal free segment 38a. In another aspect, separate and discrete jamming conformal areas or pads 46 can be disposed on the palm 20. In another aspect, the end-effector 8 can have only certain jamming conformal areas or pads 24. For example, the end-effector 8 may only have distal or fingertip pads 24b on the distal free ends of the fingers 12 and the thumb 16. As another example, the end-effector 8 may have distal pads 24b on the distal free ends of the fingers 12 and the thumb 16, and the palm pad 46 on the palm 20. The separate and discrete jamming conformal areas or pads 24 can form different zones”, and Figures 1A, 1B, and 12A), the base-end-side abutment portion being placed closer to a base end side of the at least any of the gripping members than the abutment gripping portion, the base-end-side abutment portion being configured to abut with the workpiece from the base end side of the at least any of the gripping members (See Figures 1A, 1B, and 12A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the use of the bag-shaped actuator system of Tadakuma at both the distal end and the base end of a member as taught by Olivier to better secure a workpiece in the gripper. Tadakuma teaches the advantage of having more than one bag-shaped actuator (See Paragraph 65 of Tadakuma, “In addition, when workpiece 6 is pushed thereto, one or two of bag part 2d, bag part 2e and bag part 2f can deform to conform to the shape of workpiece 6 at the contact portion, and the remaining bag part can expand in accordance with the deformation”). 
Regarding Claim 5, the combination of Tadakuma, Nikhil, and Olivier teaches:
The gripping device according to claim 4
Tadakuma and/or the combination of Tadakuma and Nikhil do not explicitly teach, but Olivier further teaches:
wherein: the number of bag-shaped actuator systems provided in the gripping device is twice or more of the number of gripping members (See Figures 1A, 1B, and 12A); and respective abutment gripping portions and respective base-end-side abutment portions of the gripping members are constituted by respective bag-shaped actuators of the bag-shaped actuator systems (See Figures 1A, 1B, and 12A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Tadakuma to utilize twice the number of bag-shaped actuator systems as gripping members of Olivier to provide further flexibility in securing a workpiece in the gripper by providing the ability to alternate pressure states of an increased number of bag-shaped actuators. Examiner notes that Tadakuma does teach the utilization of twice the number of bag-shaped actuators, but Tadakuma does not teach entirely distinct bag-shaped actuator systems of that number.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tadakuma in view of Nikhil, and further in view of Satou (US- 20210053218-A1).
Regarding Claim 6, Tadakuma teaches:
A robotic hand comprising: a robotic hand body (Robot arm 10); the gripping mechanism of the gripping device according to claim 2 (See Rejection of Claim 2 above which teaches the gripping device by a combination of Tadakuma and Nikhil), the gripping mechanism being placed in a distal end portion of the robotic hand body (See Figure 4);
Tadakuma and/or the combination of Tadakuma and Nikhil do not teach, but Satou teaches:
and a force sensor configured to detect an external force applied to the gripping mechanism (Paragraph 20, “The robot 100 is a six-axis articulated type robot, for example, and includes an arm 120, a wrist unit 130 disposed at a distal end of the arm 120, and the hand 110 mounted on a distal end of the wrist unit 130. Further, between the wrist unit 130 and the hand 110 of the robot 100, a six-axis force sensor (sensor) 140 that detects a force acting on the hand 110 is provided at a portion indicated by hatching. The force sensor 140 detects forces in three axial directions that are orthogonal to each other, as well as moments around these three axes”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the gripping mechanism of Tadakuma and Nikhil with the force sensor of Satou to provide sensor feedback for control of the robotic arm and hand.
Regarding Claim 7, the combination of Tadakuma, Nikhil, and Satou teaches:
The robotic hand according to claim 6
Satou further teaches:
wherein the force sensor is a six-axis force sensor placed between the robotic hand body and the gripping mechanism (See at least Paragraph 20, “Further, between the wrist unit 130 and the hand 110 of the robot 100, a six-axis force sensor (sensor) 140 that detects a force acting on the hand 110 is provided at a portion indicated by hatching. The force sensor 140 detects forces in three axial directions that are orthogonal to each other, as well as moments around these three axes”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the robot hand of Tadakuma and Nikhil with the six-axis force sensor of Satou to provide sensor feedback in six-axes for control of the robotic arm and hand.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tadakuma in view of Nikhil and Olivier, and further in view of Satou (US- 20210053218-A1).
Regarding Claim 8, Tadakuma teaches:
A robotic hand comprising: a robotic hand body (Robot arm 10); the gripping mechanism of the gripping device according to claim 4 (See Rejection of Claim 4 above which teaches the gripping device by a combination of Tadakuma, Nikhil, and Olivier), the gripping mechanism being placed in a distal end portion of the robotic hand body (See Figure 4); 
No combination of Tadakuma, Nikhil, and/or Olivier teaches, but Satou teaches:
and a force sensor configured to detect an external force applied to the gripping members of the gripping mechanism (See at least Paragraph 20, “The robot 100 is a six-axis articulated type robot, for example, and includes an arm 120, a wrist unit 130 disposed at a distal end of the arm 120, and the hand 110 mounted on a distal end of the wrist unit 130. Further, between the wrist unit 130 and the hand 110 of the robot 100, a six-axis force sensor (sensor) 140 that detects a force acting on the hand 110 is provided at a portion indicated by hatching. The force sensor 140 detects forces in three axial directions that are orthogonal to each other, as well as moments around these three axes”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the gripping mechanism of Tadakuma and Nikhil with the force sensor of Satou to provide sensor feedback for control of the robotic arm and hand.
Regarding Claim 9, the combination of Tadakuma, Nikhil, Olivier, and Satou teaches:
The robotic hand according to claim 8,
No combination of Tadakuma, Nikhil, and/or Olivier teaches, but Satou teaches:
wherein the force sensor is a six-axis force sensor placed between the robotic hand body and the gripping mechanism (See at least Paragraph 20, “Further, between the wrist unit 130 and the hand 110 of the robot 100, a six-axis force sensor (sensor) 140 that detects a force acting on the hand 110 is provided at a portion indicated by hatching. The force sensor 140 detects forces in three axial directions that are orthogonal to each other, as well as moments around these three axes”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the gripping mechanism of Tadakuma, Nikhil, and Olivier with the force sensor of Satou to provide sensor feedback for control of the robotic arm and hand.

Allowable Subject Matter
Claims 10 – 12 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 10, no prior art has been found which teaches:
 a posture changing step of changing a posture of the workpiece such that, after the movement is stopped in the moving stop step, the bag member of at least one of the bag-shaped actuators constituting the abutment gripping portions abutting with the workpiece is inflated by causing the inside of the bag member to communicate with the high-air-pressure-source communication pipe via the bag-member communication pipe such that, when the movement in the advancing direction is restarted, a magnitude of an abnormal external force applied to the gripping mechanism via the workpiece after the restart becomes smaller than a magnitude of the abnormal external force before the stop
Regarding Claim 11, no prior art has been found which teaches:
a posture changing step of changing a posture of the workpiece such that, after the movement is stopped in the moving stop step, the bag member of at least one of the bag-shaped actuators constituting the abutment gripping portions or the base-end-side abutment portions abutting with the workpiece is inflated by causing the inside of the bag member to communicate with the high-air-pressure-source communication pipe via the bag- member communication pipe such that, when the movement in the advancing direction is restarted, a magnitude of an abnormal external force applied to the gripping members via the workpiece after the restart becomes smaller than a magnitude of the abnormal external force before the stop
Regarding Claim 12, no prior art has been found which teaches:
The usage method according to claim 11, wherein, in the posture changing step, at least any of the bag members constituting the base-end-side abutment portions is inflated such that the workpiece is moved toward distal end sides of the gripping members provided with the base-end-side abutment portions

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C GAMMON whose telephone number is (571)272-4919. The examiner can normally be reached M - F 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW C GAMMON/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664